United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, MIDDLE EAST
DISTRICT, Afghanistan, FA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0672
Issued: September 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 3, 2020 appellant filed a timely appeal from a January 6, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation, effective
June 19, 2018, finding that he forfeited his entitlement to compensation pursuant to 5 U.S.C.
§ 8148(a).
FACTUAL HISTORY
On March 18, 2012 appellant, then a 50-year-old construction control representative, filed
an occupational disease claim (Form CA-2) alleging that he developed depression and post1

5 U.S.C. § 8101 et seq.

traumatic stress disorder due to factors of his federal employment, including being under constant
fire and rocket attack. He noted that he first became aware of his claimed conditions on
November 16, 2011 and realized their relationship to his federal employment on January 2, 2012.2
On October 2, 2012 OWCP accepted appellant’s claim for post-traumatic stress disorder,
dysthymic disorder, and depressive disorder. It paid him wage-loss compensation on the
supplemental rolls as of October 16, 2012 and the periodic rolls as of August 19, 2013.
A November 14, 2018 investigative report authored by the employing establishment’s
criminal investigation division revealed that appellant was employed by the government of
Botswana, Africa and received approximately $21,310.03 in salary, which was not reported on his
annual EN1032 forms.
On October 15, 2017 appellant signed a plea bargain agreement, pleading guilty to one
count of theft of government property, in violation of 18 U.S.C. § 641.
An August 15, 2018 judgment issued by the United States District Court for the Western
District of Texas, Waco Division indicated that on June 19, 2018 appellant pled guilty to one count
of theft of government property under 18 U.S.C. § 641. He was also ordered to pay $21,310.03 in
restitution to OWCP.
By decision dated January 15, 2019, OWCP found that appellant had forfeited his
entitlement to compensation effective August 15, 2018, the date of his conviction, as he pled guilty
to defrauding the FECA program by theft of government property. It determined that, as a result
of his conviction, and in accordance with 5 U.S.C. § 8148(a) and 20 C.F.R. § 10.17, he was not
entitled to receive further benefits under FECA for this claim. OWCP further advised that all
authorized medical treatment received prior to the date of this decision would be paid, but no
further medical treatment would be paid beyond the date of the decision.
In a notice dated January 15, 2019, OWCP made a preliminary determination that appellant
had received an overpayment of compensation in the amount of $28,747.54 for the period
August 15, 2018 through January 5, 2019 because he pled guilty to one count of theft of
government property under 18 U.S.C. § 641. It found that he was at fault in the creation of the
overpayment. OWCP explained its calculation of the overpayment, informed appellant of the
actions he could take, and allotted him 30 days to respond.
On January 26, 2019 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review regarding the January 15, 2019 forfeiture decision. On
February 11, 2019 he requested a prerecoupment hearing regarding the January 15, 2019
preliminary overpayment determination.
By decision dated April 22, 2019, an OWCP hearing representative vacated the January 15,
2019 forfeiture decision and the January 15, 2019 preliminary overpayment determination and
remanded the case to OWCP to recalculate the amount of the overpayment for the period June 19,
2018 through January 5, 2019.

2

The record reveals that appellant stopped work on January 4, 2012.

2

Thereafter, OWCP received an April 25, 2019 memorandum for the file in which the DOL
Office of the Solicitor advised that the effective date for the termination of appellant’s
compensation under 5 U.S.C. § 8148(a) should be June 19, 2018, the date he pled guilty and the
court accepted his plea. An accompanying U.S. District Court, Western District of Texas criminal
docket showed that an indictment filed against him for one count of theft/embezzlement of federal
property was entered on January 10, 2017, that his plea agreement was entered on October 18,
2017, and that his guilty plea was entered on June 19, 2018.
OWCP, in a June 18, 2019 forfeiture decision, terminated appellant’s entitlement to
compensation effective June 19, 2018, under 5 U.S.C. § 8148(a) as he pled guilty to one count of
theft of Federal Government property in violation of 18 U.S.C. § 641.
On July 29, 2019 appellant requested a telephonic oral hearing of the June 18, 2019
forfeiture decision before an OWCP hearing representative, which was held on
November 14, 2019. During the hearing he contended that, at the time he signed the plea
agreement, he did not have adequate counsel. Appellant maintained that he was not aware of the
ramifications of signing the agreement and he did not realize that it would be considered a
conviction/guilty plea. Further, he maintained that, at the time of the plea agreement, he was
recovering from bone cancer and undergoing radiation and chemotherapy, and thus, he was not in
a state of mind to make the decision regarding the agreement. Additionally, appellant asserted that
he had not intended to defraud the government. He claimed that he was not aware that he was
prohibited from working in a job outside of the continental United States.
By decision dated January 20, 2020, an OWCP hearing representative affirmed the
June 18, 2019 decision.
LEGAL PRECEDENT
Public Law No. 103-333, enacted on September 30, 1994 amended FECA by adding 5
U.S.C. § 8148, which provides for the termination of benefits payable to beneficiaries who have
been convicted of defrauding FECA program. Section 8148(a) specifically provides that an
individual convicted of a violation of 18 U.S.C. § 1920 or any other federal or state criminal statute
relating to fraud in the application for or receipt of a benefit under FECA, shall forfeit, as of the
date of such conviction, entitlement to any benefit to which such individual would otherwise be
entitled under FECA for an injury occurring on or before the date of such conviction. Such
forfeiture shall be in addition to any action the Secretary may take under section 81063 (forfeiture)
or section 81294 (recovery of overpayments) of FECA.5
20 C.F.R. § 10.17 of OWCP’s implementing regulations provides that, when a claimant
pleads guilty to federal or state criminal charges of fraud in connection with receipt of Federal
Government benefits, the claimant’s entitlement to further compensation benefits will terminate

3

5 U.S.C. § 8106.

4

Id. at § 8129.

5
Id. at § 8148; see L.C., Docket No. 19-1094 (issued February 25, 2020); D.S., Docket No. 18-1173 (issued June 13,
2019); F.C., 59 ECAB 666 (2007).

3

effective the date the guilty plea is accepted. Termination of entitlement under this section is not
affected by any subsequent change in or recurrence of the beneficiary’s medical condition.6
OWCP’s procedures provide that in support of termination or suspension of compensation
the record must contain copies of the indictment or information and the plea agreement, if any, or
the document containing the guilty verdict. Further, this evidence must establish that the
individual was convicted and that the conviction is related to the claim for or receipt of
compensation benefits under FECA.7 The termination is effective on the date of the verdict or on
the date the guilty plea is accepted and guilt adjudicated.8 Because of the criminal basis for the
termination, no pretermination notice is required before a final decision is issued.9
ANALYSIS
The Board finds that OWCP properly terminated appellant’s compensation, effective
June 19, 2018, finding that he forfeited his entitlement to compensation pursuant to 5 U.S.C.
§ 8148(a).
As noted, under section 8148(a) of FECA, a claimant who is convicted of fraud in obtaining
compensation benefits under 18 U.S.C. § 1920 or any other federal or state criminal statue relating
to fraud in the application for or receipt of a benefit under FECA is permanently barred from
receiving compensation under FECA.10
The case record establishes that on January 10, 2017 appellant was indicted on one count
of theft/embezzlement of federal property under 18 U.S.C. § 641 after an investigation discovered
that he had not reported employment activity on his EN1023 forms. On June 19, 2018 he pled
guilty to one count of theft of government property under 18 U.S.C. § 641. OWCP’s procedures
provide that the termination is effective on the date the guilty plea is accepted.11 The Board thus
finds that OWCP properly terminated appellant’s FECA compensation benefits, effective
June 19, 2018, the date that his guilty plea was entered.12
On appeal appellant contends that he was not competent to make a decision pertaining to
his legal court case as he was recovering from cancer and was heavily medicated, which was
known by the court and his attorney. Additionally, he contends that his government-appointed

6

20 C.F.R. § 10.17.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.17(c)(2) (February 2013).

8

Id. at Chapter 2.1400.17(d) (February 2013).

9

Id. at Chapter 2.1400.4(a)(6) (February 2013).

10

5 U.S.C. § 8148(a); 20 C.F.R. § 10.17; see R.R., Docket No. 18-0804 (issued October 8, 2019); R.M., Docket No.
17-0141 (issued March 28, 2018).
11

Supra note 8.

12
See K.V., Docket No. 19-1947 (issued May 28, 2020): R.R., supra note 10; D.S., Docket No. 18-1173 (issued
June 13, 2019).

4

attorney provided ineffective counsel during his legal case. However, appellant has not submitted
evidence to support his contentions.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation, effective
June 19, 2018, finding that he forfeited his entitlement to compensation pursuant to 5 U.S.C.
§ 8148(a).13
ORDER
IT IS HEREBY ORDERED THAT the January 6, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 24, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13
The Board notes that, although OWCP issued a preliminary notice of overpayment, the record does not establish
that a final overpayment decision has been issued.

5

